NON-FINAL OFFICE ACTION	
This non-final office action addresses U.S. Application No. 17/403,776, which is a broadening reissue application of U.S. Application No. 13/309,901 (hereinafter the “901 Application"), entitled HIGH DEFINITION LIDAR SYSTEM, which issued as U.S. Patent No. 8,767,190 (hereinafter the “190 Patent").
The status of the claims is as follows:
Claims 19-48 are pending and examined herein.
Claims 19-48 are rejected.

I. STATUS OF CLAIMS
Applicant filed a preliminary amendment on August 16, 2021 (hereinafter the “2021 Amendment”) along with the filing of the present application.  Therein the specification was amended to change the cross-noting information.  Furthermore, in the 2021 Amendment, patent claims 1-18 were cancelled and new claims 19-48 were added.  Therefore, claims 19-48 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue continuation application of U.S. Application No. 15/700,959, filed September 11, 2017, now U.S. Patent No. RE48688 (hereinafter the “RE48688 Patent”), which is a continuation reissue application of U.S. Application No. 15/180,580, filed June 13, 2016 (hereinafter the “580 Reissue Application”), now U.S. Patent No. RE46,672 (hereinafter the “RE46672 Patent”), which is a reissue application of the 901 Application, now the 190 Patent, which claims the benefit of U.S. Provisional Application No. 61/345,505, filed May 17, 2010 (hereinafter the “505 Prov Application”) and is a continuation-in-part of U.S. Application No. 11/777,802, filed July 13, 2007 (hereinafter the “802 Application”), now U.S. Patent No. 7,969,558, which claims the benefit of U.S. Provisional Application No. 60/807,305, filed July 13, 2006 (hereinafter the “305 Prov Application”).  Examiners also acknowledge the other reissue applications, i.e., U.S. Patent Application Nos. 15/180,580, 15/700,543, 15/700,558, 15/700,571, 15/700,836, 15/700,844, 15/700,965, 15/700,959, 16/912,648 and 17/403,780.  
However, Examiners do not find that the pending and examined claims are entitled to priority to each of the applications and benefit dates.  Specifically, Examiners find that some claims have 35 U.S.C. §112 support going back to only the 802 Application and the remaining claims only have support going back to the 505 Prov Application.  For example, Examiners find that the subject matter of the pending and examined claims 19-48 relating to the combination of a first and second lens and a first and second mirror in the sensor system was first disclosed in the 505 Provisional Application.  Accordingly, Examiners conclude that the pending and examined claims 19-48 are only entitled to priority to the filing date of the 505 Provisional Application of May 17, 2010.

III. OBJECTION TO THE SPECIFICATION AMENEMENTS
The specification amendment provided in the 2021 Amendment is objected to under 37 C.F.R. §1.177(a) because not all reissue applications of the 190 Patent are listed in the cross-references section.  As provided above, Examiners find a total of ten reissue applications of the 190 Patent at this time.  Both U.S. Application Nos. 16/9126,48 and 17/403,780 are missing from the list in the specification amendment in the 2021 Amendment.  Appropriate correction is required.

IV. REJECTIONS UNDER 35 U.S.C. §251 – Original Patent Requirement
The following is a quotation of 35 U.S.C. §251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
	
Rejections of Claims 19-29 Based on the Original Patent Requirement
Claims 19-29 are rejected under 35 U.S.C. §251 because they do not comply with the original patent requirement.  As provided in §251, the Director shall issue reissue the patent for the invention disclosed in the “original patent.”  To meet the original patent requirement, the specification of the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” See Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).  “[I]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  Id.  Specifically, the invention now being claimed in reissue must be expressly disclosed in the specification of the original patent.  Id. at 1363.1  Based on these decisions, Examiners find this analysis involves a simple two-step process:  (1) determine what is the new scope of invention now being claimed, i.e., how have the claims been broadened, and (2) is that new invention or new scope of invention unequivocally disclosed in the specification as a separate invention.  
Claims 19-24, 28 and 29
As to step (1), Examiners find that the original patent claims of the 190 Patent have been broadened via the addition of new claims 19-24, 28 and 29 to remove substantial features from the patented claims, i.e., (1) a base, (2) head assembly, (3) a rotary component configured to rotate the head with respect to the base, (4) a plurality of photon transmitters and (5) a plurality of detectors.  In fact, Examiners find that claims 19-29 recite no base, no head assembly, no rotary component and no plurality of photon transmitters and detectors.  Thus, the Examiners find the new invention now covered by claims 19-24, 28 and 29 herein includes a broad and distinct LIDAR-based sensor system without regard to the noted features.  
As to step (2), Examiners do not find any support, discussion or suggestion in the 190 Patent for such a LIDAR-based sensor system that has no head assembly, no base, no rotary component, no plurality of photon transmitters and detectors as is now being claimed.  Examiners do not find any embodiment or discussion of a LIDAR-based sensor system comprising only first and second mirrors, first and second lenses, a structure and only a single transmitter and detector.  Nor do Examiners find any direction that the invention covers only such features in the 190 Patent.  Rather Examiners find the invention as disclosed in the 190 Patent includes all five of the identified features above, i.e., the base, the head assembly, the rotary component, and the plurality of photon transmitter and detectors.  Accordingly, Examiners do not find unequivocal support for such a pared down sensor system now being claimed in claims 19-24, 28 and 29.
Furthermore, as support of the finding of no unequivocal support, Examiners find that the pared-down sensor system now being claimed would not operate according to the intended operation of the invention ad disclosed in the 190 Patent.  As explicitly stated in the Abstract of the 190 Patent, the Summary of the Invention section and the only embodiment as shown in FIGS. 1-18 and described in the 190 Patent, the intent of the LIDAR-based sensor system of the 190 Patent is to create a 3-D point cloud.  Such a 3-D point cloud would not be possible using only a pair of mirrors, a pair of lenses, a structure and a single transmitter and single detector.  This 3-D point cloud is possible and disclosed in the 190 Patent by use of the disclosed invention which includes not only the pared down claims, but further the combination of the rotation of the head in relation to the base and the head having the plurality of photon transmitters and detectors.  
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 19-24, 28 and 29 pending and examined herein with respect to the 190 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally supported on the face the 190 Patent, i.e., Examiners do not find any disclosure or a discussion of the pared down LIDAR-based sensor system that does not require base, the head assembly, the rotary component, and the plurality of photon transmitter and detectors, which would be required to create the intention of the invention to create a 3-D point cloud.  Examiners find that the Applicant has broadened the original patent claims via claims 19-24, 28 and 29 herein so much these new claims cover a sensor system not disclosed or discussed or even conceivable in the 190 Patent, which is improper in reissue.  Thus, Examiners conclude claims 19-24, 28 and 29 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.
Claims 25-27
As to step (1), Examiners find that the original patent claims of the 190 Patent have been broadened via the addition of new claims 25-27 to remove substantial features from the patented claims, i.e., (1) a plurality of photon transmitters and (2) a plurality of detectors.  In fact, Examiners find that claims 25-27 recite only a single transmitter and detector.  Thus, the Examiners find the new invention now covered by claims 25-27 herein includes a broad and distinct LIDAR-based sensor system without regard to any plurality of transmitters or detectors.  
As to step (2), Examiners do not find any support, discussion or suggestion in the 190 Patent for such a LIDAR-based sensor system that has only a single transmitter and detector pair.  Examiners do not find any embodiment or discussion of a LIDAR-based sensor system comprising only first and second mirrors, first and second lenses, a structure and only a single transmitter and detector.  Nor do Examiners find any direction that the invention covers only such features in the 190 Patent.  Rather Examiners find the invention as disclosed in the 190 Patent explicitly includes the plurality of photon transmitter and detectors.  Accordingly, Examiners do not find unequivocal support for such a pared down sensor system now being claimed in claims 25-27.
Furthermore, as support of the finding of no unequivocal support, Examiners find that the pared-down sensor system now being claimed would not operate according to the intended operation of the invention ad disclosed in the 190 Patent.  As explicitly stated in the Abstract of the 190 Patent, the Summary of the Invention section and the only embodiment as shown in FIGS. 1-18 and described in the 190 Patent, the intent of the LIDAR-based sensor system of the 190 Patent is to create a 3-D point cloud.  Such a 3-D point cloud would not be possible using only those features recited in claims 25-27 and including only a single transmitter and single detector.  This 3-D point cloud is possible and disclosed in the 190 Patent by use of the disclosed invention which includes not only the pared down claims, but further the combination of the rotation of the head in relation to the base and the head having the plurality of photon transmitters and detectors.  
As noted above, the original patent requirement puts a limit on the manner to which reissue applicants can broaden the patent claims in reissue.  Specifically, claims that are broadened in reissue that cover a new class of invention must have unequivocal support on the face of the original patent for that new class of invention.  Following a careful review of claims 25-27 pending and examined herein with respect to the 190 Patent, Examiners find the new scope of these claims covers a new invention not unequivocally supported on the face the 190 Patent, i.e., Examiners do not find any disclosure or a discussion of the pared down LIDAR-based sensor system that does not require the plurality of photon transmitter and detectors, which would be required to create the intention of the invention to create a 3-D point cloud.  Examiners find that the Applicant has broadened the original patent claims via claims 25-27 herein so much these new claims cover a sensor system not disclosed or discussed or even conceivable in the 190 Patent, which is improper in reissue.  Thus, Examiners conclude claims 25-27 fail the original patent requirement and thus are rejected under 35 U.S.C. §251.

V. RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 19-29 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
05/17/2011	The 901 Application was filed as a continuation in part of the 802 Application.  The 901 Application contained claims 1-20.    Of these claims, claims 1 and 17 were independent.
07/19/2013	The original examiner issued a Non-Final Office Action rejecting claims 1, 17 and 18 over a combination of prior art and indicating claims 2-16, 19 and 20 as containing allowable subject matter.
12/19/2013	Applicant filed a response to the Office Action having claim amendments and arguments (hereinafter the “Dec 2013 Amendment").  Therein Applicant amended the features of claim 2 into independent claim 1 and amended the features of claims 19 into independent claim 17.  Claims 2 and 19 were then cancelled.  Specifically, claims 1 and 17 were amended in the Dec 2013 Amendment as follows:
1. A LiDAR-based sensor system comprising: 
a base; 
head assembly; 
a rotary component configured to rotate the head assembly with respect to the base, the rotation of the head assembly defining an axis of rotation; 
an electrical motherboard carried in the head assembly, the motherboard defining a plane and being positioned substantially parallel to the axis of rotation; 
a lens positioned on the head assembly on a first side of the motherboard; 
a mirror positioned on the head assembly on a second side of the motherboard; 
a plurality of photon transmitters mounted to a plurality of emitter circuit boards, the plurality of emitter circuit boards being mounted directly to the motherboard; and 
a plurality of detectors mounted to a plurality of detector circuit boards, the plurality of detector circuit boards being mounted directly to the motherboard.

17. A LiDAR-based sensor system comprising: 
a base; 
head assembly; 
a motor configured to rotate the head assembly with respect to the base, the rotation of the head assembly defining an axis of rotation; 
an electrical motherboard carried in the head assembly; 
a plurality of photon transmitters mounted to a plurality of emitter circuit boards, the plurality of emitter circuit boards being mounted to the motherboard; 
a plurality of detectors mounted to a plurality of detector circuit boards, the plurality of detector circuit boards being mounted to the motherboard; 
an emitter mirror supported within the head assembly; a detector mirror supported within the head assembly; and 
a conjoined D-shaped lens assembly, the lens assembly forming an emitter portion and a detector portion; 
wherein the motherboard is a unitary component for mounting the plurality of emitter circuit boards and the plurality of detector circuit boards, the motherboard being positioned between the emitter mirror and the detector mirror on a first side and the lens assembly on the other side, the motherboard further having an opening to allow light to pass between the lens assembly and either the detector mirror or the emitter mirror; 
whereby light transmitted by one of the plurality of emitters is reflected from the emitter mirror and passes through the emitter portion of the lens assembly, and light received by the detector portion of the lens assembly is reflected by the detector mirror and received by one of the plurality of detectors.

Applicant did not otherwise comment or traverse the rejections provided in the Office action.  Rather, Applicant noted the indication of allowable subject matter and amended that subject matter into the independent claims.
02/28/2014	The original examiner issued an Allowance indicating independent claims 1 and 17 and dependent claims 3-16, 18 and 20 over the prior art applied in the rejections.
06/11/2014	The 901 Application issued as the 190 Patent.  Therein independent claims 1 and 17 were renumbered as patent claims 1 and 16, respectively.  Dependent claims 3-16, 18 and 19 were renumbered as patent claims 2-15, 17 and 18.
Based on the above findings of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“a lens positioned on the head assembly on a first side of the motherboard; a mirror positioned on the head assembly on a second side of the motherboard " as recited in patent claims 1-15.  This feature was added to the claims in the Dec 2013 Amendment in response to an art rejection that was not traversed by Applicant.  
SGL(b)	“wherein the motherboard is a unitary component for mounting the plurality of emitter circuit boards and the plurality of detector circuit boards, the motherboard being positioned between the emitter mirror and the detector mirror on a first side and the lens assembly on the other side, the motherboard further having an opening to allow light to pass between the lens assembly and either the detector mirror or the emitter mirror” as recited in patent claims 16-18.  This feature was added to the claims in the Dec 2013 Amendment in response to an art rejection that was not traversed by Applicant. 
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).
Recapture in Claims 19-29 related to SGL(a)
Regarding step 1, upon review of claims 19-29 of the present reissue application in comparison to claims 1-15 of the 190 Patent, Examiners find that Applicant through the 2021 Amendment has broadened the scope of claims by deleting the more salient recitations of SGL(a).  Specifically, claims 19-29 do not contain any recitation to a motherboard and further do not contain a recitation relating to the location of the motherboard between the mirror and the lens from the sensor system.
Regarding step 2, Examiners find that the specific recitation and thus the location of the motherboard being between the mirror and the lens has been removed from claims 19-29.  Thus, the removal of the location of the motherboard is directly related to the surrendered subject matter SGL(a) above.
Regarding step 3, Examiners determine that the claims 19-29 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim.  Examiners find the entirety of SGL(a), both the recitation to any motherboard and its relation to other components, has been removed from claims 19-29.  Thus, Examiners conclude a rejection based on recapture is proper.
In view of the forgoing, since Applicant specifically added the locational features of SGL(a) to achieve the allowance and issuance of claims 1-15 of the 190 Patent, Examiners conclude that deletion/removal of such features in SGL(a) is improper recapture in claims 19-29 herein.
Recapture in Claims 19-29 related to SGL(b)
Regarding step 1, upon review of claims 19-29 of the present reissue application in comparison to claims 16-18 of the 190 Patent, Examiners find that Applicant through the 2021 Amendment has broadened the scope of claims by deleting the more salient recitations of SGL(b).  Specifically, claims 19-29 do not contain any recitation to a motherboard and further do not contain a recitation relating to the features and location of the motherboard between as required in SGL(b).
Regarding step 2, Examiners find that the specific recitation and thus the features and location of the motherboard being between the mirror and the lens has been removed from claims 19-29.  Thus, the removal of the location of the motherboard is directly related to the surrendered subject matter SGL(b) above.
Regarding step 3, Examiners determine that the claims 19-29 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim.  Examiners find the entirety of SGL(a), both the recitation to any motherboard and its features and relation to other components, has been removed from claims 19-29.  Thus, Examiners conclude a rejection based on recapture is proper.
In view of the forgoing, since Applicant specifically added the locational features of SGL(b) to achieve the allowance and issuance of claims 16-18 of the 190 Patent, Examiners conclude that deletion/removal of such features in SGL(b) is improper recapture in claims 19-29 herein.
Recapture in Claims 30-48 related to SGL(a) and SGL(b)
Examiners do not find that claims 30-48 invoke recapture analysis.  Claims 30-48 are method claims and thus are by definition broader than the apparatus claims of the 190 Patent.  However, method claims 30-48 require independent and distinct actions which are not required by the apparatus claims of the 190 Patent.  Thus, Examiners find method claims 30-48 are directed to overlooked aspects of invention and thus do not trigger recapture.

VI. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

A. Anticipation Rejections Applying Kerr
Claims 19, 20, 24, 28, 30, 31, 35 and 39 are rejected under pre-AIA  35 U.S.C. §102(a), (b) and/or (e) as being anticipated by U.S. Patent No. 4,916,536 to James Kerr et al. (hereinafter “Kerr”).
Regarding claim 19, Kerr discloses a LiDAR-based sensor system (See Kerr FIG. 4, reprinted below), comprising: 

    PNG
    media_image1.png
    311
    274
    media_image1.png
    Greyscale

Kerr FIG. 4
a first lens and a first mirror;
See Kerr FIG. 4 above, first lens 42 and first mirror 50/36.
a transmitter positioned to transmit a light beam through the first lens via the first mirror;
See FIG. 4 above, transmitter 30.
a second lens and a second mirror;
See FIG. 4 above, second lens 80 and second mirror 84/61. 
a detector positioned to receive a reflected portion of the light beam via the second lens and the second mirror; 
See FIG. 1 above, detector 88.
and a structure providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens; wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 4 above, structure 78.
Regarding claim 20, Kerr discloses the system of claim 19 and further wherein the structure is a first structure, and wherein the sensor system further includes a second structure partially occluding an optical path to the second lens.
See Kerr FIG. 4 above and FIG. 2, first structure 78 and second structure housing 62.
Regarding claim 24, Kerr discloses the system of claim 19 and further wherein the light beam comprises a plurality of pulses.
See operation of Kerr wherein transmitting mirror 50 spins at a rate of 46000 revolutions per minute which generates pulses of light.
Regarding claim 28, Kerr discloses the system of claim 19 and further wherein adjacent portions of the first lens and the second lens have respective straight edges.
See Kerr FIG. 4 above, straight edges of lenses 42 and 80.
Regarding claim 30, Kerr discloses a method of operating a LiDAR-based sensor system, the method comprising: 
by a light emitting component of a transmitter of the sensor system, transmitting a light beam via a first mirror through first space on a first side of a structure and through a first lens; 
See Kerr FIG. 4 above, first lens 42, first mirror 50/36 and transmitter 30 on one side of structure 78.
and by a light detecting component of a detector of the sensor system, receiving a portion of the light beam reflected through second space on a second side of the structure, the reflected portion of the light beam received via a second mirror and a second lens, 
See FIG. 4 above, second lens 80, second mirror 84/61 and detector 88 on other side of structure 78.
wherein the structure provides spatial separation between the first lens and the second lens and blocks an optical path to the second lens, and wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 4 above, structure 78.
Regarding claim 31, Kerr discloses the method of claim 30 and further wherein the structure is a first structure, and wherein a second structure of the sensor system partially occludes an optical path to the second lens.
See Kerr FIG. 4 above and FIG. 2, first structure 78 and second structure housing 62.
Regarding claim 35, Kerr discloses the method of claim 30 and further wherein the light beam comprises a plurality of pulses.
See operation of Kerr wherein transmitting mirror 50 spins at a rate of 46000 revolutions per minute which generates pulses of light.
Regarding claim 39, Kerr discloses the method of claim 30 and further wherein adjacent portions of the first lens and the second lens have respective straight edges.
See Kerr FIG. 4 above, straight edges of lenses 42 and 80.

B. Anticipation Rejections Applying Farmer
Claims 30, 31 and 35-38 are rejected under pre-AIA  35 U.S.C. §102(a), (b) and/or (e) as being anticipated by U.S. Patent No. 5,742,384 to Roger Farmer (hereinafter “Farmer”).
Regarding claim 30, Farmer discloses a method of operating a LiDAR-based sensor system (See Farmer FIG. 16, reprinted below), the method comprising: 

    PNG
    media_image2.png
    611
    537
    media_image2.png
    Greyscale

Farmer FIG. 16
by a light emitting component of a transmitter of the sensor system, transmitting a light beam via a first mirror through first space on a first side of a structure and through a first lens; 
See Farmer FIG. 16 above, transmitter 154, optics 158 and mirrors 160 on first side of structure 118.
and by a light detecting component of a detector of the sensor system, receiving a portion of the light beam reflected through second space on a second side of the structure, the reflected portion of the light beam received via a second mirror and a second lens, 
See FIG. 16 above, receiver 172, optics 170 and mirrors 176 on second side of structure 118.
wherein the structure provides spatial separation between the first lens and the second lens and blocks an optical path to the second lens, and wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 16 above, structure 118.
Regarding claim 31, Farmer disclose the method of claim 30 and further wherein the structure is a first structure, and wherein a second structure of the sensor system partially occludes an optical path to the second lens.
See FIG. 16 above, first structure 118 and second structure 130 with opening 116 which occludes in coming light.
Regarding claim 35, Farmer discloses the method of claim 30 and further wherein the light beam comprises a plurality of pulses.
See FIG. 16 above, transmitter which transmits pulsed beams 20 of light as shown in FIG. 1.
Regarding claim 36, Farmer disclose the method of claim 30 and further wherein the first and second lenses, the first and second mirrors, the transmitter, the detector, and the structure are included in a head of the sensor system, and wherein the method further comprises rotating the head about an axis of rotation with respect to a base of the sensor system.
See Farmer FIG. 16 above, note components provided in head 130 which is rotate with respect to base 132.
Regarding claim 37, Farmer discloses the method of claim 36 and further wherein the axis of rotation is centrally located within the head.
See FIG. 16 above, central axis of rotation 140.
Regarding claim 38, Farmer discloses the method of claim 37 and further wherein each of the transmitter, the detector, the first mirror, and the second mirror is positioned between the axis of rotation and an outer surface of the head.
See FIG. 16 above, note position of components between the central axis of rotation 140 and the head 130.

C. Anticipation Rejections Applying Nakase
Claims 19-24, 30-35 and 41-43 are rejected under pre-AIA  35 U.S.C. §102(a), (b) and/or (e) as being anticipated by U.S. Patent Application Publication No. 2001/0035946 to Shigeki Nakase et al. (hereinafter “Nakase”).
Regarding claim 19, Nakase discloses a LiDAR-based sensor system (See Nakase FIG. 1, reprinted below), comprising: 

    PNG
    media_image3.png
    450
    492
    media_image3.png
    Greyscale

Nakase FIG. 1
a first lens and a first mirror;
See FIG. 1 above and ¶0044, light beam reflects transmitted via first mirror 21 and further transmits through first lens, provided in structure 23, from transmitter 2, on outside of structure 40a.
a transmitter positioned to transmit a light beam through the first lens via the first mirror;
See FIG. 1 above, transmitter 2 which generals light beam through lens 13 via mirrors 21, 22 and 4a.
a second lens and a second mirror;
See FIG. 1 above, second lens 31 and second mirror 41b. 
a detector positioned to receive a reflected portion of the light beam via the second lens and the second mirror; 
See FIG. 1 above, detector 3.
and a structure providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens; wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 1 above, structure 40a.
Regarding claim 20, Nakase discloses the system of claim 19 and further wherein the structure is a first structure, and wherein the sensor system further includes a second structure partially occluding an optical path to the second lens.
See Nakase FIG. 1 above, second structure 23.
Regarding claim 21, Nakase discloses the system of claim 19 and further including a first circuit board and a second circuit board, and wherein the transmitter is mounted on the first circuit board and the detector is mounted on the second circuit board.
See Nakase FIG. 1 above, first circuit board 20, second circuit board 30.
Regarding claim 22, Nakase discloses the system of claim 21 and further comprising one or more processing devices and a third circuit board, wherein the first and second circuit boards are coupled to the one or more processing devices via the third circuit board.
See FIG. 1 above and ¶0045 third circuit board 5 with processing circuit therein electrically coupled to circuit boards 20 and 30 via wires not shown.
Regarding claim 23, Nakase discloses the system of claim 22 and further wherein the one or more processing devices is/are operable to determine a distance to a source of reflection of the reflected portion of the light beam based on a time of flight of the light beam from the transmitter to the source of the reflection and back to the detector.
See Nakase ¶0003 and ¶0045.
Regarding claim 24, Nakase discloses the system of claim 19 and further wherein the light beam comprises a plurality of pulses.
See Nakase ¶¶0056-0058.
Regarding claim 30, Nakase discloses a method of operating a LiDAR-based sensor system (See structures of FIG. 1 of Nakase above which perform LIDAR based operations), the method comprising: 
by a light emitting component of a transmitter of the sensor system, transmitting a light beam via a first mirror through first space on a first side of a structure and through a first lens; 
See FIG. 1 above and ¶0044, light beam reflects off first mirror 21 and transmits through first lens, provided in structure 23, from transmitter 2, on outside of structure 40a.
and by a light detecting component of a detector of the sensor system, receiving a portion of the light beam reflected through second space on a second side of the structure, the reflected portion of the light beam received via a second mirror and a second lens, 
See FIG. 1 above, light beam returns and is received via a second mirror 4b and second lens 31, provides on another side of structure 40a.
wherein the structure provides spatial separation between the first lens and the second lens and blocks an optical path to the second lens, and wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 1 above, structure 40a.
Regarding claim 31, Nakase discloses the method of claim 30 and further wherein the structure is a first structure, and wherein a second structure of the sensor system partially occludes an optical path to the second lens.
See Nakase FIG. 1 above, second structure 23.
Regarding claim 32, Nakase discloses the method of claim 30 and further wherein 32 the transmitter is mounted on a first circuit board of the sensor system and the detector is mounted on a second circuit board of the sensor system.
See Nakase FIG. 1 above, first circuit board 20, second circuit board 30.
Regarding claim 33, Nakase discloses the method of claim 32 and further wherein each of the first and second circuit boards is coupled to one or more processing devices via a third circuit board.
See FIG. 1 above and ¶0045 third circuit board 5 with processing circuit therein electrically coupled to circuit boards 20 and 30 via wires not shown.
Regarding claim 34, Nakase discloses the method of claim 33 and further comprising determining, by the one or more processing devices, a distance to a source of reflection of the reflected portion of the light beam based on a time of flight of the light beam from the transmitter to the source of the reflection and back to the detector.
See Nakase ¶0003 and ¶0045.
Regarding claim 35, Nakase discloses the method of claim 30 and further wherein the light beam comprises a plurality of pulses.
See Nakase ¶¶0056-0058.
Regarding claim 41, Nakase discloses a method of assembling a LiDAR-based sensor system (See structures of FIG. 1 of Nakase above which perform LIDAR based operations), the method comprising: 
mounting a transmitter to a first circuit board; 
See Nakase FIG. 1 above, transmitter 2 mounted on circuit board 20.
aligning the first circuit board in a first space in a head of the sensor system, wherein a light emitting component of the aligned transmitter is positioned to transmit a light beam via a first mirror, through the first space and through a first lens, wherein the head includes the first mirror and the first lens;
See FIG. 1 above, first board 20 in first space in head assembly shown comprising items 11, 12, 13 and 14.  Further see FIG. 1 above and ¶0044, light beam reflects off first mirror 21 and transmits through first lens, provided in structure 23, from transmitter 2, on outside of structure 40a.
mounting a detector to a second circuit board; 
See FIG. 1 above, detector 3 mounted on second circuit board 30.
aligning the second circuit board in a second space within the head, wherein a light detecting component of the aligned detector is positioned to receive a portion of the light beam reflected through the second space via a second mirror and a second lens;
See FIG. 1 above, second board 30 in second space in head assembly comprising items 11, 12, 13 and 14.  Further see FIG. 1 above, light beam returns and is received via a second mirror 4b and second lens 31, provides on another side of structure 40a.
wherein a structure provides spatial separation between the first lens and the second lens and blocks an optical path to the second lens, wherein a portion of the structure extends beyond a surface of the second lens.
See FIG. 1 above, structure 40a.
Regarding claim 42, Nakase discloses the method of claim 41 and further wherein the structure is a first structure, and wherein the method further includes positioning a second structure to partially occlude an optical path to the second lens.
See FIG. 1 above, second structure 23.
Regarding claim 43, Nakase discloses the method of claim 41 and further comprising coupling each of the first and second circuit boards to one or more processing devices via a third circuit board.
See FIG. 1 above and ¶0045 third circuit board 5 with processing circuit therein electrically coupled to circuit boards 20 and 30 via wires not shown.

VII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



A. Rejections Applying Kerr and Meier
Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr in view of U.S. Patent No. 8,031,331 to Dietrich Meier et al. (hereinafter “Meier”).
Regarding claim 25, Kerr teaches the features of claim 19 as provided above and further providing these features within a head (See Kerr FIG. 4 above, head/housing 13).  However, Kerr does not teach rotation of its range finding device.  Nevertheless, Meier teaches a range finding device (See Meier FIG. 1, reprinted below), wherein the 

    PNG
    media_image4.png
    386
    484
    media_image4.png
    Greyscale

Meier FIG. 1

components of the range finding device are included in a head (See Meier FIG. 1 above, housing 1) and wherein the sensor system further comprises a rotary component configured to rotate the head about an axis of rotation with respect to a base (See Meier FIG. 1 above, head with rotary component 2 which rotates head 1 with respect to base 3).
It would have been obvious at the time the invention was made to provide the head assembly of Kerr to be rotational with respect to a base as taught by Meier.  One having ordinary skill in the art would do so to allow the head assembly to rotate, which allows for the movement of the head assembly to properly aim the head assembly and determine distances a full circle around the head assembly to aim the range finder at a target and determine the distance to a target (See Meier col. 6, lines 21-47).
Regarding claim 26, the combination of Kerr and Meier teach the sensor system of claim 25 and further wherein the axis of rotation is centrally located within the head.
Note combination proposed above.  See Meier FIG. 1 above, note central axis of rotation A centrally located in head/housing 1.
Regarding claim 27, the combination of Kerr and Meier teach the sensor of claim 26 and further wherein each of the transmitter, the detector, the first mirror, and the second mirror is positioned between the axis of rotation and an outer surface of the head.
Note combination proposed above.  The positioning of each these components within the head/housing and the axis of rotation central to the head/housing meets the recite arrangement.

B. Rejections Applying Kerr and Nakamura
Claims 29 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr in view U.S. Patent No. 6,682,478 to Minoru Nakamura (hereinafter “Nakamura”).  Regarding these claims, Kerr discloses the features of claims 28 and 39 as discussed above and further teaches parallel lens systems, for example, lenses 42 and 80.  However, Kerr does not disclose D-shaped lenses.  Nevertheless, Nakamura teaches a parallel arrangement of lenses and further wherein the adjacent lenses in each path are D-shaped (See Nakamura FIG. 1, lenses 101 and 102 and col. 5, lines 52-56).  It would have been obvious to make the lenses in the parallel arrangements as shown in Kerr to have such D-shapes as taught by Nakamura.  One having ordinary skill in the art would do so to provide the parallel beam paths closer in parallel (See Nakamura col. 5, lines 52-56), i.e., save space within the device.

C. Rejections Applying Kerr and Nakase
Claims 21-24, 32-34, 41-43 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr in view of Nakase.  
Regarding claims 21-24 and 32-34, Kerr discloses the features of claims 19 and 30 as discussed above, specifically a transmitter and detector provided in a housing.  Furthermore, Kerr teaches circuitry for powering the transmitter and processing the transmitted and received signal to determine distance based on time of flight of the light beam (See Kerr FIGS. 5-8 and disclosure related thereto).  However, Kerr does not disclose the manner to which this circuitry is mounted within the housing.  Nevertheless, Nakase teaches the system as provided above and further including a first circuit board and a second circuit board, and wherein the transmitter is mounted on the first circuit board and the detector is mounted on the second circuit board (See Nakase FIG. 1 above, first circuit board 20, second circuit board 30), and further comprising one or more processing devices and a third circuit board, wherein the first and second circuit boards are coupled to the one or more processing devices via the third circuit board (See FIG. 1 above and ¶0045 third circuit board 5 with processing circuit therein electrically coupled to circuit boards 20 and 30 via wires not shown).
It would have been obvious at the time the invention was made to provide the first, second and third circuit boards for the transmitter, detector and processing circuity, respectively, as taught in Nakase for the system of Kerr.  This combination would imply simply placing the transmitter of Kerr on a first circuit board, placing the detector of Kerr on a second circuit board and providing the processing circuitry of Kerr on a third circuit board coupled to both the first second circuit board.  One having ordinary skill in the art would make such a combination because first one having ordinary skill in the art would know that while Kerr does not disclose or teach the manner of mounting the transmitter/detector/processing circuitry of Kerr, the transmitter/detector/processing circuitry of Kerr would be mounted in some manner.  Thus, one having ordinary skill in the art would look to other LIDAR range finding devices, such as Nakase, which provides a manner to mount such devices on circuit boards in a single housing.  Thus, Examiner find that such a combination is merely applying a known mounting technique in a known manner to yield predictable results.
Regarding claim 41, the combination of Kerr and Nakase as discussed above for claims 21-24 and 32-34 teaches a method of assembling a LiDAR-based sensor system, the method comprising: 
mounting a transmitter to a first circuit board;
Note combination proposed above.  See Kerr FIG. 4 above, transmitter 30.  Further see Nakase FIG. 1 above, transmitter 2 mounted on circuit board 20.
 aligning the first circuit board in a first space in a head of the sensor system, wherein a light emitting component of the aligned transmitter is positioned to transmit a light beam via a first mirror, through the first space and through a first lens, wherein the head includes the first mirror and the first lens; 
Note combination proposed above.  See Kerr FIG. 4 above, first lens 42, first mirror 50/36 and transmitter 30 on one side of structure 78 provide in head/casing 12. Further see Nakase FIG. 1 above, transmitter 2 mounted on circuit board 20.
mounting a detector to a second circuit board; aligning the second circuit board in a second space within the head, wherein a light detecting component of the aligned detector is positioned to receive a portion of the light beam reflected through the second space via a second mirror and a second lens; 
Note combination proposed above.  See Kerr FIG. 4 above, second lens 80, second mirror 84/61 and detector 3 on other side of structure 78 provided in head/casing 12.  Further see Nakase FIG. 1 above, detector 3 mounted on second circuit board 30.
wherein a structure provides spatial separation between the first lens and the second lens and blocks an optical path to the second lens, and wherein a portion of the structure extends beyond a surface of the second lens.
See Kerr FIG. 4 above, structure 78.
Regarding claim 42, the combination of Kerr and Nakase teach the method of claim 42 and further wherein the structure is a first structure, and wherein the method further includes positioning a second structure to partially occlude an optical path to the second lens.
See Kerr FIG. 4 above and FIG. 2, first structure 78 and second structure housing 62.
Regarding claim 43, the combination of Kerr and Nakase teach the method of claim 41 and further comprising coupling each of the first and second circuit boards to one or more processing devices via a third circuit board.
See discussion above regarding proposed combination wherein Nakase FIG. 1 teaches providing a third circuit board having processing circuitry thereon within the housing/casing coupled to the first and second circuit boards.
Regarding claim 47, the combination of Kerr and Nakase teaches the method of claim 41 and further wherein adjacent portions of the first lens and the second lens have respective straight edges.
See Kerr FIG. 4 above, straight edges of lenses 42 and 80.

D. Rejections Applying Farmer and Nakase
Claims 32-34 and 41-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farmer in view of Nakase.  
Regarding claims 32-34, Farmer discloses the features of claim 30 as discussed above, specifically a transmitter and detector provided in a housing.  Furthermore, Kerr teaches circuitry for powering the transmitter and processing the transmitted and received signal to track objects (See Farmer FIG. 16 above, tracker 184).  However, Farmer does not disclose the manner to which this circuitry is mounted within the housing.  Nevertheless, Nakase teaches the system as provided above and further including a first circuit board and a second circuit board, and wherein the transmitter is mounted on the first circuit board and the detector is mounted on the second circuit board (See Nakase FIG. 1 above, first circuit board 20, second circuit board 30), and further comprising one or more processing devices and a third circuit board, wherein the first and second circuit boards are coupled to the one or more processing devices via the third circuit board (See FIG. 1 above and ¶0045 third circuit board 5 with processing circuit therein electrically coupled to circuit boards 20 and 30 via wires not shown) and further a further comprising determining, by the one or more processing devices, a distance to a source of reflection of the reflected portion of the light beam based on a time of flight of the light beam from the transmitter to the source of the reflection and back to the detector (See Nakase ¶0003 and ¶0045).
It would have been obvious at the time the invention was made to provide the first, second and third circuit boards for the transmitter, detector and processing circuity, respectively, as taught in Nakase for the system of Farmer.  This combination would imply simply placing the transmitter of Farmer on a first circuit board, placing the detector of Farmer on a second circuit board and providing the processing circuitry of Farmer on a third circuit board coupled to both the first second circuit board.  One having ordinary skill in the art would make such a combination because first one having ordinary skill in the art would know that while Kerr does not disclose or teach the manner of mounting the transmitter/detector/processing circuitry of Farmer, one having ordain skill would know the transmitter/detector/processing circuitry of Farmer would be mounted in some manner.  Thus, one having ordinary skill in the art would look to other LIDAR range finding devices, such as Nakase, which provides a manner to mount such devices on circuit boards in a single housing.  Thus, Examiner find that such a combination is merely applying a known mounting technique in a known manner to yield predictable results.
Regarding claim 41, Farmer and Nakase teach the method disclosed in claims 32 and 33 as provided above and thus a method of assembling a LiDAR-based sensor system, the method comprising: 
mounting a transmitter to a first circuit board; 
Note combination proposed above.  See Farmer FIG. 16 above, transmitter 154.  See also Nakase FIG. 1 above, transmitter 2 on first circuit board 20.
aligning the first circuit board in a first space in a head of the sensor system, wherein a light emitting component of the aligned transmitter is positioned to transmit a light beam via a first mirror, through the first space and through a first lens, wherein the head includes the first mirror and the first lens; 
Note combination proposed above.  See Farmer FIG. 16 above, transmitter 154, mirrors 160 and optics 158 provided in first space in head 130 defined by structure 118.
mounting a detector to a second circuit board; 
Note combination proposed above.  See Farmer FIG. 16 above, transmitter detector 172.  See also Nakase FIG. 1 above, transmitter 3 on second circuit board 30.
aligning the second circuit board in a second space within the head, wherein a light detecting component of the aligned detector is positioned to receive a portion of the light beam reflected through the second space via a second mirror and a second lens; 
Note combination proposed above.  See Farmer FIG. 16 above, detector 172, mirrors 176 and optics 170 provided in second space in head 130 defined by structure 118.
wherein a structure provides spatial separation between the first lens and the second lens and blocks an optical path to the second lens, and wherein a portion of the structure extends beyond a surface of the second lens.
See Farmer FIG. 16 above, structure 118.
Regarding claim 42, the combination of Farmer and Nakase teaches the method of claim 41 and further wherein the structure is a first structure, and wherein the method further includes positioning a second structure to partially occlude an optical path to the second lens.
See Farmer FIG. 16 above, first structure 118 and second structure 130 with opening 116 which occludes in coming light.
Regarding claim 43, the combination of Farmer and Nakase teach the method of claim 41 and further wherein comprising coupling each of the first and second circuit boards to one or more processing devices via a third circuit board.
Note combination proposed above.  See Farmer FIG. 16 above, transmitter 154, detector 172 and tracker 184.  Further see Nakase FIG. 1 above and ¶0045 third circuit board 5 with processing circuit therein electrically coupled to circuit boards 20 and 30 via wires not shown.
Regarding claim 44, the combination of Farmer and Nakase teach the method of claim 41 and further wherein the first and second lenses, the first and second mirrors, the transmitter, the detector, and the structure are included in the head, and wherein the method further comprises attaching the head to a base of the sensor system using a rotary component configured to rotate the head about an axis of rotation with respect to the base.
See Farmer FIG. 16 above, note components provided in head 130 which is rotate with respect to base 132.
Regarding claim 45, the combination of Farmer and Nakase teach the method of claim 44 and further wherein the axis of rotation is centrally located within the head.
See Farmer FIG. 16 above, central axis of rotation 140.
Regarding claim 46, the combination of Farmer and Nakase teach the method of claim 45 and further wherein each of the transmitter, the detector, the first mirror, and the second mirror is positioned between the axis of rotation and an outer surface of the head.
See Farmer FIG. 16 above, note position of components between the central axis of rotation 140 and the head 130.

E. Rejections Applying Kerr, Nakase and Meier
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr in view of Nakase as applied to claim 47 above, and further in view of U.S. Patent No. 6,682,478 to Minoru Nakamura (hereinafter “Nakamura”).  Regarding these claims, Kerr and Nakase discloses the features of claim 47 as discussed above and further teaches parallel lens systems, for example, lenses 42 and 80.  However, this combination does not disclose D-shaped lenses.  Nevertheless, Nakamura teaches a parallel arrangement of lenses and further wherein the adjacent lenses in each path are D-shaped (See Nakamura FIG. 1, lenses 101 and 102 and col. 5, lines 52-56).  It would have been obvious to make the lenses in the parallel arrangements as shown in Kerr and Nakase to have such D-shapes as taught by Nakamura.  One having ordinary skill in the art would do so to provide the parallel beam paths closer in parallel (See Nakamura col. 5, lines 52-56), i.e., save space within the device.

VIII. DOUBLE PATENTING REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §1.321(c) or §1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. §1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Obvious Type Double Patenting Over RE46672 and Kerr
Claims 19, 21, 24, 25, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over one or more of claims 11, 13 and 16 of U.S. Patent No. RE46672 (hereinafter the “RE46672 Patent”) in view of Kerr.  For example, claim 11 of the RE46672 Patent reads on the more salient features of claims 19, 28 and 29, claim 13 of the RE46672 Patent reads on the more salient features of claims 19, 21, 24 and 25 and claim 16 of the RE46672 Patent reads on the more salient features of claims 19, 21, 24, 25, 28 and 29, except that these claims of the RE46672 Patent does not require the use of a structure between the first and second lenses.  As discussed above, Kerr discloses a structure providing spatial separation between the first lens and the second lens and blocking an optical path to the second lens, wherein a portion of the structure extends beyond a surface of the second lens (See Kerr FIG. 4 above, structure 78).  It would have been obvious at the time the invention was made to incorporate a structure between the first and second lenses in the noted claims of the present application as taught in Kerr.  One having ordinary skill in the art would add such a structure to insure “that there is no scattering of radiation within the system between the transmitting and receiving sections” (See Kerr col. 5, lines 52-56).

IX. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 190 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

X. INFORMATION MATERIAL TO PATENTABILITY
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XI. CONCLUSION
Pending and examined claims 19-48 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571).  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
























Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See also Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 at 1351 (Fed. Cir. 1029, precedential) (For broadening reissue claims, “the specification of the original patent must do more than merely suggest or indicate the invention recited in the reissue claims,” rather “it must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.”).